IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00140-CR

STEVEN BARKER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 52nd District Court
                             Coryell County, Texas
                             Trial Court No. 20797


                          MEMORANDUM OPINION

      Steven Barker made an open plea of guilty to the offense of aggravated

kidnapping.    At the subsequent sentencing hearing, Barker pleaded true to the

enhancement paragraph, and the trial court sentenced him to life imprisonment. Barker

appealed.

      Barker’s originally appointed appellate counsel filed a motion to withdraw and

an Anders brief, asserting that he diligently reviewed the appellate record and that, in

his opinion, the appeal was frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Barker filed a pro se response; however, he did not raise any

arguable issues. Subsequently, Barker’s originally appointed counsel was allowed to

withdraw by the trial court because of a conflict of interest, and the trial court

appointed Barker new appellate counsel.1 Barker’s new appellate counsel nevertheless

filed her own motion to withdraw and adopted the Anders brief of former counsel.

Although informed of his right to do so, Barker filed no further response to the Anders

brief.

         In an Anders case, we must, “after a full examination of all the proceedings, …

decide whether the case is wholly frivolous.” Id. at 744, 87 S.Ct. at 1400; accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486
U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988). We have conducted

an independent review of the record, and because we find this appeal to be wholly

frivolous, we affirm the judgment.

         We grant appointed counsel’s motion to withdraw from representation of Barker.

Notwithstanding this grant, appointed counsel must send Barker a copy of our

decision, notify him of his right to file a pro se petition for discretionary review, and

send this Court a letter certifying counsel’s compliance with Texas Rule of Appellate

Procedure 48.4. TEX. R. APP. P. 48.4; see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex.

Crim. App. 2006).



1Accordingly, the motion to withdraw filed by Barker’s originally appointed counsel in this Court is
dismissed as moot.

Barker v. State                                                                               Page 2
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 25, 2013
Do not publish
[CRPM]




Barker v. State                                             Page 3